Case 9:18-cv-80176-BB Document 471 Entered on FLSD Docket 04/29/2020 Page 1 of130


   1                        UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
   2
                              Case No. 18-80176-CIV-BB
   3
        IRA KLEIMAN, ET AL.,         )
   4                                 )
             PLAINTIFFS,             )
   5                                 )
             -v-                     )
   6                                 )
        CRAIG WRIGHT,                )
   7                                 )
             DEFENDANT.              )        West Palm Beach, Florida
   8                                 )        April 24, 2020
        _____________________________)
                                     )
   9

  10         TRANSCRIPT OF TELEPHONIC DISCOVERY HEARING PROCEEDINGS

  11                  BEFORE THE HONORABLE BRUCE E. REINHART

  12                       UNITED STATES MAGISTRATE JUDGE

  13

  14    Appearances:

  15    (On Page 2.)

  16

  17    Reporter                         Stephen W. Franklin, RMR, CRR, CPE
        (561)514-3768                    Official Court Reporter
  18                                     701 Clematis Street
                                         West Palm Beach, Florida 33401
  19                                     E-mail: SFranklinUSDC@aol.com

  20

  21

  22

  23

  24

  25
Case 9:18-cv-80176-BB Document 471 Entered on FLSD Docket 04/29/2020 Page 2 of230


   1    Appearances:

   2    FOR THE PLAINTIFF                Devin Freedman, ESQ.
                                         Roche Cyrulnik Freedman, LLP
   3                                     200 South Biscayne Boulevard
                                         Suite 5500
   4                                     Miami, FL 33131
        -and-
   5                                     Andrew S. Brenner, ESQ.
                                         Boies, Schiller & Flexner
   6                                     100 Southeast 2nd Street
                                         Suite 2800 Bank of America Tower
   7                                     Miami, FL 33131

   8    FOR THE DEFENDANT                Andres Rivero, ESQ.
                                         Rivero Mestre, LLP
   9                                     2525 Ponce de Leon Boulevard
                                         Suite 1000
  10                                     Coral Gables, FL 33134
        -and-
  11                                     Zaharah R. Markoe, ESQ.
                                         Rivero Mestre, LLP
  12                                     2500 Ponce de Leon Boulevard
                                         Suite 1000
  13                                     Miami, FL 33134

  14    FOR THIRD PARTY WITNESS          Patricia L. Glaser, ESQ.
                                         GlaserWeil
  15                                     10250 Constellation Boulevard
                                         19th Floor
  16                                     Los Angeles, CA 90067
        -and-
  17                                     Richard Buckner, ESQ.
                                         GlaserWeil
  18                                     10250 Constellation Boulevard
                                         19th Floor
  19                                     Los Angeles, CA 90067

  20                                   * * * * *

  21

  22

  23

  24

  25
Case 9:18-cv-80176-BB Document 471 Entered on FLSD Docket 04/29/2020 Page 3 of330


   1          (Call to the order of the Court.)

   2                THE COURT:    Good morning, everyone.      This is case

   3    number 18-80176, Ira Kleiman and W&K Defense versus Dr. Craig

   4    Wright.    We're here for a discovery status or discovery

   5    hearing.

   6                Let me start by allowing the parties to make their

   7    appearances.    Let me start with counsel for the plaintiffs.

   8                MR. FREEDMAN:    Good morning, Your Honor.       This is

   9    Mr. Freedman for the plaintiffs.

  10                THE COURT:    Thank you.

  11                Mr. Freedman, if you could turn your volume up just

  12    a little.    I don't know if you have a headset on, but I was

  13    having a little trouble hearing you clearly.          Maybe put the

  14    microphone closer to you.

  15                Anyone else on behalf of the plaintiffs?

  16                MR. BRENNER:    Good morning, Your Honor.      Andrew

  17    Brenner on behalf of the plaintiffs, and I may have to drop

  18    off a little early, but Mr. Freedman's handling the argument.

  19                THE COURT:    That's fine, Mr. Brenner.      You leave

  20    when you need to go.

  21                Okay.   On behalf of Dr. Wright.

  22                MR. RIVERO:    Good morning, Your Honor.      Andres

  23    Rivero for Dr. Wright.

  24                THE COURT:    Good morning, Mr. Rivero.

  25                MS. MARKOE:    Zaharah Markoe for Dr. Wright.
Case 9:18-cv-80176-BB Document 471 Entered on FLSD Docket 04/29/2020 Page 4 of430


   1                THE COURT:    Good morning, Ms. Markoe.

   2                All right.    And we also have -- and I had said this

   3    when we were not on the record.       Let me again remind everyone

   4    on the record.     This is a discovery proceeding.       So under the

   5    Eleventh Circuit case law, the proceeding is open to the

   6    public, but certain information that is not yet germane to

   7    substantive rulings in this case has no public right of

   8    access, and at least at this time that would include the

   9    identity of the third party in this case.         So I'd ask everyone

  10    to please -- I'd direct everyone to refer to the third party

  11    either as the third party or as the deponent.          And with that,

  12    let me allow the counsel for the third party deponent to make

  13    their appearance.

  14                MS. GLASER:    Good morning, Your Honor.      Patty Glaser

  15    for the third party witness.

  16                THE COURT:    Ms. Glaser, good morning.

  17                MS. GLASER:    Good morning.

  18                MR. BUCKNER:    Good morning, Your Honor.      Richard

  19    Buckner for the third party deponent.

  20                THE COURT:    Thank you, Mr. Buckner.

  21                All right.    Counsel, I received the joint discovery

  22    memorandum late yesterday, which was very helpful to me.

  23    Thank you very much.      So I reviewed that.     I was also provided

  24    a copy of some pleadings that were filed in the Central

  25    District of California, as well as an order that was entered
Case 9:18-cv-80176-BB Document 471 Entered on FLSD Docket 04/29/2020 Page 5 of530


   1    by the judge in the Central District of California.           And as I

   2    understand it, the issue before this Court at this time relate

   3    to how the deposition testimony and the identity of the third

   4    party will be categorized under this Court's confidentiality

   5    order which was entered at docket entry 106.          So let me just

   6    start with that.

   7                Mr. Freedman, do you agree that's essentially the

   8    scope of the hearing here this morning?

   9                MR. FREEDMAN:    I think it's slightly narrower, Your

  10    Honor.   I think the issue right now is simply the

  11    characterization of a Rule -- a few words in a Rule 26

  12    disclosure.    The order entered by the Central District of

  13    California relates to something that I don't think is at all

  14    before the Court.     No testimony has been taken, and so no

  15    designations have yet been made, and there's no issue

  16    presently presented, but --

  17                THE COURT:    Okay.

  18                MR. FREEDMAN:    So I don't know if that's helpful or

  19    not, but . . .

  20                THE COURT:    Well, I understand that's your position.

  21    That's why I'm trying to frame out what everyone's positions

  22    are.

  23                Let me turn to Mr. Rivero or Ms. Markoe.         What's

  24    your view as to the scope of what's before the Court here

  25    today?
Case 9:18-cv-80176-BB Document 471 Entered on FLSD Docket 04/29/2020 Page 6 of630


   1                MR. RIVERO:    Yes, Judge.    And Ms. Markoe is going to

   2    address the substance of it, but our view is that the only

   3    questions raised right now is the request, the unusual

   4    request, that the identity of this witness be kept secret and

   5    prevented from any -- any revelation in the public proceeding,

   6    including this one, Judge.

   7                And just very quickly, Judge, what is not on the

   8    table, but we're reserving our rights, is both the late

   9    disclosure of that person's identity a week ago, yesterday in

  10    the early morning hours of the day, and this order in

  11    California which was a consent order and in which we did not

  12    participate.    So we vehemently disagree on both of those

  13    things, but that's not the issue today, and we're just

  14    reserving rights on those.

  15                THE COURT:    That's fine.    Okay.   I understand that.

  16                And either Ms. Glaser or Mr. Buckner on behalf of

  17    the third party deponent, what's your view as to the scope of

  18    the hearing?

  19                MS. GLASER:    Your Honor, the scope as we understand

  20    this is that plaintiff's Rule 26 disclosure Re Third Party

  21    Deponent is to be treated as confidential pursuant to your --

  22    the Court's stipulated confidentiality order of February 22 --

  23    29th, I'm sorry.

  24                THE COURT:    Thank you, Ms. Glaser.

  25                Let me ask one preliminary question, because this
Case 9:18-cv-80176-BB Document 471 Entered on FLSD Docket 04/29/2020 Page 7 of730


   1    wasn't clear to me.

   2                In the order that was entered under seal in the

   3    Central District of California -- and obviously it's under

   4    seal, so I'm not going to talk too much about it, but I will

   5    note that one aspect of it relates to exactly what level of

   6    designation ought to be given or at least ought to be

   7    requested for the identity and for the deposition.           Is there

   8    any argument on behalf of either the third party deponent or

   9    the plaintiff that this should be designated in a way that

  10    Dr. Wright cannot know the identity of the deponent, or is

  11    that not an issue here today?

  12                Mr. Freedman.

  13                MR. FREEDMAN:    Your Honor, I think that's better

  14    directed to the third party deponent.        Plaintiff doesn't take

  15    a position on that.

  16                THE COURT:    Okay.   Let me turn to the third party

  17    deponent.    Again, without speaking specifically to this case,

  18    but the confidentiality order does allow for one level of

  19    designation, which is attorneys' eyes only, meaning even

  20    Dr. Wright could not know certain information.          Is it the

  21    deponent's position that Dr. Wright cannot know his or her

  22    identity, or is it the deponent's view that as long as people

  23    outside this litigation do not know this person's identity,

  24    there's no objection to Dr. Wright knowing the person's

  25    identity?
Case 9:18-cv-80176-BB Document 471 Entered on FLSD Docket 04/29/2020 Page 8 of830


   1                Ms. Glaser or Mr. Buckner.

   2                MS. GLASER:    This is Ms. Glaser.

   3                Your Honor, our first choice was attorneys' eyes

   4    only designation, but we will, as an effort to compromise, as

   5    we've told the other side, we would agree that Dr. Wright can

   6    see this and hear it, as well.

   7                THE COURT:    Okay.   Very well.    So with that, okay,

   8    so that's not an issue before me.

   9                Okay.    So then let me -- I have read the materials

  10    you submitted.      I guess the issue -- let me turn to the

  11    counsel for Dr. Wright.

  12                The argument that's made in the pleadings that were

  13    filed with me is simply that it's premature at this time to

  14    address any of these issues, because as to both the identity

  15    of the witness and any testimony the witness would give at

  16    their deposition, there is no public right of access at this

  17    time, and if and when any party wants to either identify the

  18    deponent during a court proceeding, or attach deposition

  19    excerpts to any motion, or introduce trial testimony, that

  20    would be the time that would be ripe to rule on the

  21    confidentiality designation, because the confidentiality order

  22    already prohibits disclosure to the public of any discovery

  23    information.

  24                So with that, Ms. Markoe, Mr. Rivero, how do you

  25    respond to that as to whether there's really anything for me
Case 9:18-cv-80176-BB Document 471 Entered on FLSD Docket 04/29/2020 Page 9 of930


   1    to decide today at all?

   2                MS. MARKOE:    Well, I think that, frankly, you know,

   3    characterizing a Rule 26 disclosure and the name of someone on

   4    a Rule 26 disclosure has reverberations.         It's not just as a

   5    practical matter the Rule 26 disclosure when you're talking

   6    about the identity of the witness.        Essentially what they are

   7    trying to do is turn a purported fact witness in a public

   8    proceeding into a confidential informant and undercover

   9    operative, a deep throat, if you will, and that is

  10    inappropriate.

  11                If and when there is information that is in fact

  12    confidential -- because the name is not confidential.           But if

  13    there comes a time where there is, in fact, confidential

  14    material that is revealed or not by this deponent, we can

  15    address that at that time.       The issue right now is is the name

  16    of a fact witness in a public proceeding allowed to be

  17    maintained as confidential, and we see no basis in the

  18    confidentiality order, nor do we see any basis in the law for

  19    this.

  20                Further, in the confidentiality order -- in fact, in

  21    paragraph 6 of the confidentiality order specifically says

  22    that information that is already in the public domain shall

  23    not be considered confidential.

  24                This deponent's name can be Googled, and this

  25    deponent's association with Bitcoin is already out there.
Case 9:18-cv-80176-BB Document 471 Entered on FLSD Docket 04/29/2020 Page 10 10
                                                                             of 30


    1   There is nothing that would require or -- or even be

    2   appropriate in any regard regarding having the deponent's name

    3   remain confidential.      And, frankly, if the name is

    4   confidential in the Rule 26 disclosure, it flows from there

    5   that that deponent's name is going to be confidential going

    6   forward.    And then essentially if Your Honor upholds their

    7   request right now that the name be maintained as confidential

    8   for purposes of the Rule 26 disclosure, we would have to come

    9   back to Your Honor and say, hey, Your Honor, we need to use

   10   the person's name in a proceeding down the line; overrule

   11   yourself; overturn your own decision.

   12               It doesn't make any sense.       There's nothing

   13   confidential here about a name.

   14               THE COURT:    All right.    I hear you, but let me ask

   15   you a couple questions about that.

   16               I mean, Rule -- start with the prem -- Rule 26

   17   initial disclosures are not filed in the public docket.            In

   18   fact, our local rule prohibits you from filing them, right?

   19               MS. MARKOE:    Right.

   20               THE COURT:    So at this -- and, and there's an order

   21   in place in this case that any information that is exchanged

   22   between the parties can only be used in furtherance of this

   23   case.    So -- and the Eleventh Circuit case law, it seems to

   24   me, unless you disagree, I think the Eleventh Circuit case law

   25   is clear that at least right now, there is no public right of
Case 9:18-cv-80176-BB Document 471 Entered on FLSD Docket 04/29/2020 Page 11 11
                                                                             of 30


    1   access to know this deponent's name.

    2               So if that's the situation, that's why I'm

    3   struggling with what exactly is it that I'm being asked to say

    4   today.    I agree with you at some point in the future -- look,

    5   I assume at some point in the future there's a whole lot of

    6   evidence that's been disclosed and exchanged in discovery in

    7   this case that parties are going to want to use in their

    8   summary judgment motions and at the trial, and either Judge

    9   Bloom or I is going to have to have a hearing where we're

   10   going to have rulings on whether documents that have been

   11   designated as confidential can be disclosed.          There is a

   12   procedure under the confidentiality order that allows a party

   13   to challenge a designation and to obtain court approval to

   14   override that designation.       And if and when that day comes,

   15   I'm happy to rule on it.       I'm just struggling to figure out

   16   why today is that day.

   17               So I guess --

   18               MR. RIVERO:    Your Honor --

   19               THE COURT:    Buried in that monologue, Ms. Markoe, is

   20   I guess this question:      Do you believe as we sit here today

   21   there is some public right of access or other legal right that

   22   the public has to know the identity of this deponent?

   23               MS. MARKOE:    Your Honor --

   24               MR. RIVERO:    Your Honor, if I may -- Ms. Markoe, if

   25   I may briefly.
Case 9:18-cv-80176-BB Document 471 Entered on FLSD Docket 04/29/2020 Page 12 12
                                                                             of 30


    1               THE COURT:    Yes, Mr. --

    2               MR. RIVERO:    Judge, number one, as a practical

    3   matter, the summary judgments are due in three minutes.            I

    4   don't have the exact date at my fingertips, but I do know that

    5   we have drafts of the summary judgments as I'm speaking to you

    6   now, and they are due imminently.        So, Judge, we'd just be

    7   putting off something that's going to have to be decided.              The

    8   depo that was only noticed a week ago is for next Friday, and

    9   the summary judgments are due -- that's the last day, in fact,

   10   of discovery, Judge.      So we're going to have to run back to

   11   you, and then on a more pressured basis at that point.

   12   Whereas, the truth of the matter, and what Ms. Markoe is going

   13   to address on the merits of it, is -- so the answer to your

   14   question is, as a practical matter, even if what the Court is

   15   saying is accurate, and I do think that is accurate, we're

   16   going to have to address this a week later.          So it's imminent.

   17               But more to the point, Judge, there is absolutely no

   18   basis, either in the common law, the practice of this Court,

   19   the First Amendment to the Constitution, Judge, and there is a

   20   very strong requirement that the -- longstanding requirement

   21   that the proceedings of this Court be available to the public.

   22   But there is a specific basis for designating confidentiality;

   23   Ms. Markoe will address those; but none of those apply to the

   24   circumstance, Judge.

   25               So even on the basis that -- there's simply no
Case 9:18-cv-80176-BB Document 471 Entered on FLSD Docket 04/29/2020 Page 13 13
                                                                             of 30


    1   basis -- for example, the purported basis of security would

    2   apply to every sing -- the identity of every single person in

    3   this case, and it has never been applied in that way, Judge.

    4   The question of there being dangerous people involved in

    5   Bitcoin.    Well, every person, including Ms. Watts,

    6   Mr. Wright's wife, everyone has been identified in this case,

    7   Judge.    So there simply is no basis in the --

    8               THE COURT:    Okay.

    9               MR. RIVERO:    The standard is the order that's been

   10   entered of the Court.      The only purported basis for

   11   confidentiality is security, and that dog won't hunt here,

   12   Judge.

   13               THE COURT:    All right.    I understand, Mr. Rivero.

   14   And at the appropriate -- if today's not the appropriate time,

   15   at the appropriate time you'll get to make all those

   16   arguments, and the other side will get to introduce its

   17   evidence to try to des -- try to substantiate the claim that

   18   there's a specific danger here, and I'll address the merits

   19   when I address the merits.        But I'm just, again, struggling to

   20   understand why I ought to address the merits today, because it

   21   seems to me -- if -- let's put it this way.          It seems to me --

   22   and I'm going to turn to counsel for the deponent in a second

   23   and get their views on this -- but it seems to me if there is

   24   no confidentiality designation on the identity of the

   25   deponent, the only thing that anybody can do at that point
Case 9:18-cv-80176-BB Document 471 Entered on FLSD Docket 04/29/2020 Page 14 14
                                                                             of 30


    1   would be to then identify that person in some sort of a court

    2   pleading without prior court approval.         If there is, but they

    3   still can't -- and then we would have the issue of how the

    4   deposition testimony would be designated.

    5               Alternatively, if there is a -- if it is allowed to

    6   designate the Rule 26 initial disclosures as confidential,

    7   then nobody could file a court pleading that identifies this

    8   deponent.    I think that's the edge I'm standing on.

    9               So let me turn to Ms. Glaser or Mr. Buckner and hear

   10   from them.

   11               MS. GLASER:    Your Honor, this is --

   12               MR. FREEDMAN:     Your Honor, this is Mr. Freedman.

   13               MS. GLASER:    I'm sorry.

   14               MR. FREEDMAN:     Something has just come to my

   15   attention that is extremely sensitive and extremely

   16   concerning.     I would ask Your Honor if you could actually seal

   17   this courtroom and kick all the public out, because I need to

   18   discuss something with you and defense counsel and frankly the

   19   third party deponent's counsel.

   20               THE COURT:    Well, what I can do, Mr. Freedman, and I

   21   will do this, I can create a -- I can create a sidebar room,

   22   but that's not going to be recorded.         So that's not going to

   23   work.

   24               Let me ask you, Mr. Freedman, whatever it is that's

   25   coming to your attention, I mean, is it germane to the
Case 9:18-cv-80176-BB Document 471 Entered on FLSD Docket 04/29/2020 Page 15 15
                                                                             of 30


    1   specific issue that I'm trying to resolve right now, which is

    2   whether the initial disclosures should be designated

    3   confidential or not?

    4               MR. FREEDMAN:     Yes, Your Honor.     And frankly, it's a

    5   pretty egregious breach of a court order.

    6               THE COURT:    Okay.   But does it address the merits of

    7   the --

    8               MR. FREEDMAN:     I can e-mail to you the document that

    9   I am looking at, and I will obviously CC defense counsel and

   10   the third party deponent's counsel, and I think you will

   11   understand the issue.

   12               Is that all right?

   13               THE COURT:    As long as everybody who's a lawyer in

   14   this case gets a copy of it, I will allow you to submit that

   15   as a -- as an exhibit.      And then once I see it, I'll determine

   16   whether it ought to be sealed.

   17               So, yes, you may do that.

   18               MR. FREEDMAN:     Okay.

   19               THE COURT:    In the meantime, in the meantime, let me

   20   hear from Mr. Buckner or Ms. Glaser on the issue that I had

   21   raised.

   22               MS. GLASER:    Your Honor, this is Patty Glaser.

   23   Thank you for the opportunity.

   24               I want to make clear, we are -- we, my client is not

   25   a volunteer.     He is -- has -- I think I heard an expression,
Case 9:18-cv-80176-BB Document 471 Entered on FLSD Docket 04/29/2020 Page 16 16
                                                                             of 30


    1   no dog, he has no dog in this hunt whatsoever.          In fact, he

    2   has no desire to be a third party witness.          He was subpoenaed.

    3   So I want to make that clear.

    4               Two, as far as I can tell, there's absolutely no

    5   reason, logical, constitutional or otherwise, why at this time

    6   a third party witness' name should be disclosed at all.            We

    7   agree that down the road you may indeed have to decide about

    8   sealing the courtroom if his depo testimony is used,

    9   et cetera.    I understand those issues.       But right now, there

   10   are real safety and privacy issues, not manufactured, not

   11   kidding.

   12               I have a client who is -- and I apologize for being

   13   dramatic -- scared to death.       The Bitcoin world is a world

   14   unto itself, and it is -- there is actual evidence of violent

   15   acts occurring and theft occurring from people's Bitcoin

   16   accounts.    So right now, we think there's plenty in front of

   17   the Court to at this juncture make the very small ruling that

   18   the name will not be used publicly without further court

   19   order.    I think that is the least that we could expect.

   20               We genuinely believe that the disclosure out there

   21   will subject the third party deponent and his family to real

   22   and unreasonable risk of harm to their safety, to theft,

   23   kidnapping -- and I don't -- again, I hate to sound

   24   dramatic -- extortion, and even murder, not because it has

   25   never happened, but because indeed it has happened, and it's
Case 9:18-cv-80176-BB Document 471 Entered on FLSD Docket 04/29/2020 Page 17 17
                                                                             of 30


    1   documented.     These are real risks, not imaginary ones.         And if

    2   you simply, as we indicated, Googled, quote, Bitcoin murders,

    3   end of quote, it speaks for itself.

    4               And finally, there is absolutely no down side or

    5   prejudice to either side.       We begged to find out what it was,

    6   because typically it is very common in these protective order

    7   situations that you literally are directed to only use

    8   information that you obtain for purposes of the case, and the

    9   case only.    We -- our big fear is that it will go far beyond

   10   if the disclosure is made.

   11               So we have -- I don't think we have a lot more to

   12   say.   Mr. Buckner, if I've left anything out, please speak up.

   13               MR. BUCKNER:    I have nothing to add.

   14               THE COURT:    Okay.   Let me turn back to Ms. Markoe or

   15   Mr. Rivero for final comments.

   16               MR. RIVERO:    Judge, as I'm thinking about this

   17   matter -- and I understand where the Court's coming from.            You

   18   don't rule on subjects that are, you know, that aren't ripe,

   19   but, Your Honor, let me give you an example.

   20               This -- I'm facing a situation where discovery cuts

   21   off next Friday.     We have opposed discovery extensions

   22   repeatedly.     The plaintiffs have asked for them repeatedly.         I

   23   may well need to be applying to the Court, which I can do

   24   under seal, for emergency relief on seeking written discovery

   25   on this matter as to this witness, who I'm not at liberty to
Case 9:18-cv-80176-BB Document 471 Entered on FLSD Docket 04/29/2020 Page 18 18
                                                                             of 30


    1   name to anyone.     But, Judge, if I serve third party discovery,

    2   I have to have the ability to serve such, for example,

    3   document discovery on an emergency basis to a third party.

    4   There are real consequence, Judge.

    5               And I'm only saying this -- I understand what the

    6   Court's saying, that the Rule 26 requirement isn't for

    7   disclosure, but discovery in the circumstance I'm talking

    8   about, which is something I'm contemplating, is I'm trying to

    9   figure out how to deal with a situation which is not of my

   10   creation, but instead the plaintiffs naming someone 10 working

   11   days before the end of discovery, and this unheard -- in 34

   12   years I've never heard such a request.

   13               And I don't need to address the merits of it, Judge,

   14   because there's no basis.       What do I do in that circumstance?

   15   Do I have to make an emergency application and come back and

   16   have exactly the same issue heard, when, Judge, there is no

   17   legal basis for the assertion of this confidentiality?

   18               THE COURT:    Okay.   Here's what I'm going to do,

   19   folks.    I'm going to allow the -- so the -- I guess the third

   20   party deponent is the one who is invoking the confidentiality

   21   order and designating the initial disclosure, or is it the

   22   plaintiff?    Whoever, either the plaintiff and/or the third

   23   party deponent -- I'm not sure the third party deponent has

   24   standing to invoke the confidentiality order as to the initial

   25   disclosures, but the plaintiff does.         So the plaintiff is
Case 9:18-cv-80176-BB Document 471 Entered on FLSD Docket 04/29/2020 Page 19 19
                                                                             of 30


    1   invoking that designation.

    2               Based on the record before me today, I will the

    3   not -- I will allow that designation to be assigned to the

    4   Rule 26 disclosure, because I do not believe there's a

    5   categorical reason not to, and I do not believe that either

    6   the public right of access or the First Amendment prohibits

    7   the plaintiff from designating that as confidential.

    8               Also, I'm giving some level of comity, c-o-m-i-t-y,

    9   to the order of the district -- of the magistrate judge in Los

   10   Angeles, who had the expectation at least in the first

   11   instance, that the deposition and the identity would be

   12   treated with some sensitivity.

   13               That being said, if the defendant would like, I will

   14   schedule a time on Monday or Tuesday of next week to have a

   15   full-blown hearing on whether on the merits that designation

   16   should be sustained.      Because under the confidentiality order

   17   the opposing party, here Dr. Wright, has the ability to

   18   challenge the designation.       I don't believe it's fair to

   19   resolve that today, because neither side was on notice that

   20   there would be an evidentiary hearing, or at least the

   21   availability of an evidentiary hearing.         But if Dr. Wright

   22   wants to challenge the designation that I'm allowing to go

   23   forward today, I will give him a hearing Monday or Tuesday.

   24               Mr. Rivero, what's your pleasure?

   25               MR. RIVERO:    Judge, I -- Judge, I appreciate that.
Case 9:18-cv-80176-BB Document 471 Entered on FLSD Docket 04/29/2020 Page 20 20
                                                                             of 30


    1   And so if I could ask that we have that availability, Judge, I

    2   think Tuesday would be adequate, and if the Court has

    3   available time I would appreciate it, and I think that

    4   addresses --

    5               THE COURT:    Sure.

    6               MR. RIVERO:    -- the concern that I'm raising.

    7               And, Your Honor, I would certainly continue to talk.

    8   We've spoken with the third party's counsel, and of course

    9   we're always in communication with Mr. Freedman.           We'll try to

   10   resolve it in the meantime.       But I appreciate the Court making

   11   time available.

   12               THE COURT:    That's fine, and I want to --

   13               MS. GLASER:    Your Honor, this is Patty Glaser.

   14               THE COURT:    Yes, please.

   15               MS. GLASER:    May I just be heard for one moment?

   16               THE COURT:    Of course.    I was going to turn to you

   17   anyway, Ms. Glaser.      Go ahead.

   18               MS. GLASER:    I am appalled at the e-mail you have

   19   just received.

   20               THE COURT:    I have the not even looked at it,

   21   Ms. Glaser, so . . .

   22               MS. GLASER:    I'm sure you haven't.

   23               I would like to have with all counsel, and only

   24   counsel and Your Honor, I'd like to be able to hang up when

   25   we're done here, and please, please take a look at the e-mail
Case 9:18-cv-80176-BB Document 471 Entered on FLSD Docket 04/29/2020 Page 21 21
                                                                             of 30


    1   so that we can discuss it.       It is -- to say it -- it's beyond

    2   anything I've seen.

    3               THE COURT:    Well, let's do this.      Let's do this,

    4   Ms. Glaser.     I will grant that request.      Here's what I will

    5   do, only because I don't have the capability to have a

    6   second -- the functional equivalent of a sidebar, where I

    7   could go on the record outside the hearing of the public, but

    8   there would be a record made.

    9               What I will do is I will -- after I've concluded

   10   ruling on the matter before me, I will be happy to schedule --

   11   we'll have another call, just the lawyers, and we will -- I

   12   will record that on the record.        At the conclusion of that

   13   proceeding, I'll determine whether it should be released to

   14   the public or whether it should be placed under seal, and I'll

   15   enter an appropriate order to that effect.

   16               So I'll grant the parties', both by Mr. Freedman's

   17   request and Ms. Glaser's request, that we have the functional

   18   equivalent of a sidebar once everyone's had a chance to review

   19   the e-mail.

   20               But let's turn back, Ms. Glaser, to the proposal

   21   that there be a hearing next Tuesday.         And I'll certainly

   22   schedule it later in the day to accommodate the folks from

   23   California.     But I can schedule -- I have a wide open schedule

   24   next Tuesday afternoon.       I'd be happy to set aside whatever

   25   time we need for a hearing, and if the parties believe that a
Case 9:18-cv-80176-BB Document 471 Entered on FLSD Docket 04/29/2020 Page 22 22
                                                                             of 30


    1   hearing involving video, as opposed to audio, would be

    2   preferable, I can look into my access -- ability to access a

    3   video hearing.

    4               So Ms. Glaser, Mr. Buckner, what's your feeling on

    5   that?

    6               MS. GLASER:    We don't -- this is Patty Glaser.        Your

    7   Honor, we -- we'll do whatever the Court orders.

    8               THE COURT:    All right.    Talk to me about timing.

    9   What time on Tuesday would work well for you, Ms. Glaser and

   10   Mr. Buckner?

   11               MS. GLASER:    Honestly, would I prefer it not be

   12   8:00 o'clock in the morning?       Yes.    But other than that, it's

   13   up to you, Your Honor.      If we could do it at -- I don't know

   14   how late the Court is open, but if we could do it at noon,

   15   that would work for us.

   16               THE COURT:    Noon California time or noon East Coast

   17   time?

   18               MS. GLASER:    I'm sorry, thank you.      Noon Los Angeles

   19   time.

   20               THE COURT:    Oh, yeah.    No, I was going to offer you

   21   1:00 o'clock.     I have --

   22               MS. GLASER:    1:00 o'clock's better.

   23               THE COURT:    Mr. Rivero, any objection if we do it

   24   1:00 o'clock East Coast time on Tuesday the 28th?

   25               MR. RIVERO:    No, Judge.     Nowadays my schedule is
Case 9:18-cv-80176-BB Document 471 Entered on FLSD Docket 04/29/2020 Page 23 23
                                                                             of 30


    1   relatively open, to be quite honest with you.

    2               THE COURT:    Yeah, mine, too.

    3               Okay.   All right.    And counsel, why don't you -- why

    4   don't you --

    5               I'm sorry, Mr. Brenner or Mr. Freedman, any -- are

    6   you available Tuesday afternoon?

    7               MR. FREEDMAN:     We'll find a way to make it work,

    8   Your Honor.     There -- we've got an inordinate amount of expert

    9   depositions this next week, but between Mr. Brenner, myself or

   10   Mr. Roche, we will -- someone will attend.

   11               THE COURT:    I assume so.    I suspect Ms. Glaser and

   12   Mr. Buckner will be doing the heavy lifting for you gay.

   13   So -- but I want to make sure you're available.

   14               All right.    So we'll schedule the hearing.

   15               I'd ask the parties to confer amongst yourselves

   16   about whether you think video -- obviously if we're going to

   17   have witness testimony, then I'm going to have to be making

   18   credibility findings.      Witness video is preferable, but we

   19   have been -- we'll make do with what we have to make do with

   20   it.   But I'd like the parties to have a chance to talk about

   21   that, the scope of the hearing and what evidence I'm going to

   22   need to hear and how I'm going to need to hear it.

   23               All right.    So with that, that will be my ruling as

   24   to the motion that's currently before me.          So to the extent it

   25   is a motion to preclude designating the initial disclosures as
Case 9:18-cv-80176-BB Document 471 Entered on FLSD Docket 04/29/2020 Page 24 24
                                                                             of 30


    1   confidential under the confidentiality order, I will overrule

    2   that objection without prejudice to the hearing that we're

    3   going to have next Tuesday.

    4               All right.    With that, what I'm going to do is

    5   recess this hearing, dismiss everyone, including from the

    6   public.    I may be able to do that myself.        Hold on, counsel.

    7   This is a new challenge for me, but let me see if I can figure

    8   it out.

    9               Yeah, I think I can remove -- anyone who's on the

   10   call who's a member of the public, I'd ask you to hang up your

   11   phones and leave the call at this time, please.

   12               Counsel, you stay on the call.       I'll know when

   13   people are gone.

   14         (The hearing was continued under seal; not transcribed by

   15   the court reporter.)

   16                                  * * * * *

   17

   18

   19

   20

   21

   22

   23

   24

   25
Case 9:18-cv-80176-BB Document 471 Entered on FLSD Docket 04/29/2020 Page 25 25
                                                                             of 30


    1                                  * * * * *

    2                                  I N D E X

    3   Telephonic Discovery Hearing                               3

    4                                  * * * * *

    5                               E X H I B I T S

    6   (None.)

    7                                  * * * * *

    8                                 CERTIFICATE

    9         I, Stephen W. Franklin, Registered Merit Reporter, and

   10   Certified Realtime Reporter, certify that the foregoing is a

   11   correct transcript, to the best of my ability, from the

   12   DIGITAL AUDIO RECORDING of proceedings in the above-entitled

   13   matter.

   14         Dated this 29th day of APRIL, 2020.

   15

   16         /s/Stephen W. Franklin
              _____________________________
   17         Stephen W. Franklin, RMR, CRR

   18

   19

   20

   21

   22

   23

   24

   25
                                      {WITNESSNAME}
Case 9:18-cv-80176-BB Document 471 Entered     on FLSD Docket 04/29/2020    Index: Page
                                                                                   MR. BRENNER:..Court's
                                                                                          26 of 30
                    5              19/10 22/18          8/21 9/12 13/20 14/17    characterization [1]
                                                         another [1] 21/11           16/24 16/25 17/6 18/14 5/11
    MR. BRENNER: [1]           514-3768 [1] 1/17
                                                         answer [1] 12/13            19/4 19/16 19/19 21/5 characterizing [1] 9/3
    3/16                       5500 [1] 2/3
                                                         any [14] 6/5 6/5 7/8 8/14   before [9] 1/11 5/2 5/14
                                                                                                           choice [1] 8/3
    MR. BUCKNER: [2]           561 [1] 1/17
                                                          8/15 8/17 8/19 8/22 9/18   5/24 8/8 18/11 19/2   Circuit [3] 4/5 10/23
    4/18 17/13
                               7                          10/2 10/12 10/21 22/23     21/10 23/24            10/24
    MR. FREEDMAN: [10]
                                                          23/5                       begged [1] 17/5       circumstance [3] 12/24
     3/8 5/9 5/18 7/13 14/12   701 [1] 1/18
                                                         anybody [1] 13/25           behalf [5] 3/15 3/17 3/21
                                                                                                            18/7 18/14
    14/14 15/4 15/8 15/18
    23/7                       8                         anyone [3] 3/15 18/1        6/16 7/8              CIV [1] 1/2
                               80176 [1] 3/3              24/9                       being [4] 11/3 13/4   claim [1] 13/17
    MR. RIVERO: [10]
                               8:00 o'clock [1] 22/12    anything [3] 8/25 17/12     16/12 19/13           clear [4] 7/1 10/25 15/24
    3/22 6/1 11/18 11/24
                                                          21/2                       believe [6] 11/20 16/2016/3
    12/2 13/9 17/16 19/25
    20/6 22/25                 9                         anyway [1] 20/17            19/4 19/5 19/18 21/25 clearly [1] 3/13
                               90067 [2] 2/16 2/19       aol.com [1] 1/19            best [1] 25/11        Clematis [1] 1/18
    MS. GLASER: [15]
                                                         apologize [1] 16/12         better [2] 7/13 22/22 client [2] 15/24 16/12
    4/14 4/17 6/19 8/2 14/11
    14/13 15/22 20/13 20/15    A                         appalled [1] 20/18          between [2] 10/22 23/9closer [1] 3/14
                              ability [4] 18/2 19/17     appearance [1] 4/13         beyond [2] 17/9 21/1  Coast [2] 22/16 22/24
    20/18 20/22 22/6 22/11
                               22/2 25/11                appearances [3] 1/14        big [1] 17/9          comes [2] 9/13 11/14
    22/18 22/22
                              able [2] 20/24 24/6         1/21 3/7                   Biscayne [1] 2/3      coming [2] 14/25 17/17
    MS. MARKOE: [4]
                              above [1] 25/12            application [1] 18/15       Bitcoin [5] 9/25 13/5 comity [1] 19/8
    3/25 9/2 10/19 11/23
                              above-entitled [1] 25/12   applied [1] 13/3            16/13 16/15 17/2      comments [1] 17/15
    THE COURT: [37]
                              absolutely [3] 12/17       apply [2] 12/23 13/2        Bloom [1] 11/9        common [2] 12/18 17/6
    -                          16/4 17/4                 applying [1] 17/23          blown [1] 19/15       communication [1] 20/9
                              access [7] 4/8 8/16 11/1   appreciate [3] 19/25        Boies [1] 2/5         compromise [1] 8/4
    -and [3] 2/4 2/10 2/16
                               11/21 19/6 22/2 22/2       20/3 20/10                 both [4] 6/8 6/12 8/14concern [1] 20/6
    -v [1] 1/5
                              accommodate [1] 21/22      appropriate [5] 10/2        21/16                 concerning [1] 14/16
    /                         accounts [1] 16/16          13/14 13/14 13/15 21/15    Boulevard [5] 2/3 2/9 concluded [1] 21/9
    /s/Stephen [1] 25/16      accurate [2] 12/15 12/15   approval [2] 11/13 14/2     2/12 2/15 2/18        conclusion [1] 21/12
                              acts [1] 16/15             April [2] 1/8 25/14         breach [1] 15/5       confer [1] 23/15
    1                         actual [1] 16/14           aren't [1] 17/18            Brenner [5] 2/5 3/17  confidential [17] 6/21
    10 [1] 18/10              actually [1] 14/16         argument [3] 3/18 7/8       3/19 23/5 23/9         9/8 9/12 9/12 9/13 9/17
    100 [1] 2/6               add [1] 17/13               8/12                       briefly [1] 11/25      9/23 10/3 10/4 10/5 10/7
    1000 [2] 2/9 2/12         address [11] 6/2 8/14      arguments [1] 13/16         BRUCE [1] 1/11         10/13 11/11 14/6 15/3
    10250 [2] 2/15 2/18        9/15 12/13 12/16 12/23    aside [1] 21/24             Buckner [11] 2/17 4/19 19/7 24/1
    106 [1] 5/5                13/18 13/19 13/20 15/6    ask [8] 4/9 6/25 10/14      4/20 6/16 8/1 14/9 15/20
                                                                                                           confidentiality [17] 5/4
    18-80176 [1] 3/3           18/13                      14/16 14/24 20/1 23/15     17/12 22/4 22/10 23/12 6/22 7/18 8/21 8/21 9/18
    18-80176-CIV-BB [1]       addresses [1] 20/4          24/10                      Buried [1] 11/19       9/20 9/21 11/12 12/22
     1/2                      adequate [1] 20/2          asked [2] 11/3 17/22                               13/11 13/24 18/17 18/20
                                                         aspect [1] 7/5          C                          18/24 19/16 24/1
    19th [2] 2/15 2/18        after [1] 21/9
    1:00 o'clock [2] 22/21 afternoon [2] 21/24 23/6      assertion [1] 18/17     c-o-m-i-t-y [1] 19/8      consent [1] 6/11
     22/24                    again [4] 4/3 7/17 13/19   assigned [1] 19/3       CA [2] 2/16 2/19          consequence [1] 18/4
    1:00 o'clock's [1] 22/22 16/23                       association [1] 9/25    California [7] 4/25 5/1 considered [1] 9/23
                              ago [2] 6/9 12/8           assume [2] 11/5 23/11    5/13 6/11 7/3 21/23      Constellation [2] 2/15
    2                         agree [4] 5/7 8/5 11/4     attach [1] 8/18          22/16                     2/18
    200 [1] 2/3                16/7                      attend [1] 23/10        can't [1] 14/3            Constitution [1] 12/19
    2020 [2] 1/8 25/14        ahead [1] 20/17            attention [2] 14/15     cannot [2] 7/10 7/21      constitutional [1] 16/5
    22 [1] 6/22               AL [1] 1/3                  14/25                  capability [1] 21/5       contemplating [1] 18/8
    24 [1] 1/8                allow [5] 4/12 7/18        attorneys' [2] 7/19 8/3 case [16] 1/2 3/2 4/5 4/7 continue [1] 20/7
    2500 [1] 2/12              15/14 18/19 19/3          audio [2] 22/1 25/12     4/9 7/17 10/21 10/23     continued [1] 24/14
    2525 [1] 2/9              allowed [2] 9/16 14/5      availability [2] 19/21   10/23 10/24 11/7 13/3    copy [2] 4/24 15/14
    26 [11] 5/11 6/20 9/3 9/4 allowing [2] 3/6 19/22      20/1                    13/6 15/14 17/8 17/9     Coral [1] 2/10
     9/5 10/4 10/8 10/16 14/6 allows [1] 11/12           available [5] 12/21 20/3categorical [1] 19/5      correct [1] 25/11
     18/6 19/4                already [3] 8/22 9/22       20/11 23/6 23/13       categorized [1] 5/4       counsel [15] 3/7 4/12
    2800 [1] 2/6               9/25                                              CC [1] 15/9                4/21 8/11 13/22 14/18
                                                         B                       Central [4] 4/24 5/1       14/19 15/9 15/10 20/8
    28th [1] 22/24            also [3] 4/2 4/23 19/8
    29th [2] 6/23 25/14       Alternatively [1] 14/5     back [5] 10/9 12/10      5/12 7/3                  20/23 20/24 23/3 24/6
    2nd [1] 2/6               always [1] 20/9            17/14 18/15 21/20       certain [2] 4/6 7/20       24/12
                              am [2] 15/9 20/18          Bank [1] 2/6            certainly [2] 20/7 21/21 couple [1] 10/15
    3                         Amendment [2] 12/19        Based [1] 19/2          CERTIFICATE [1]           course [2] 20/8 20/16
    33131 [2] 2/4 2/7          19/6                      basis [13] 9/17 9/18     25/8                     court [24] 1/1 1/17 3/1
    33134 [2] 2/10 2/13       America [1] 2/6            12/11 12/18 12/22 12/25 Certified [1] 25/10        5/2 5/14 5/24 8/18 11/13
    33401 [1] 1/18            amongst [1] 23/15          13/1 13/1 13/7 13/10    certify [1] 25/10          12/14 12/18 12/21 13/10
    34 [1] 18/11              amount [1] 23/8            18/3 18/14 18/17        cetera [1] 16/9            14/1 14/2 14/7 15/5
    3768 [1] 1/17             Andres [2] 2/8 3/22        BB [1] 1/2              challenge [4] 11/13        16/17 16/18 17/23 20/2
                              Andrew [2] 2/5 3/16        Beach [2] 1/7 1/18       19/18 19/22 24/7          20/10 22/7 22/14 24/15
                              Angeles [4] 2/16 2/19      because [14] 6/25 8/14 chance [2] 21/18 23/20 Court's [4] 5/4 6/22


                                                                                                                            {DATE}
Case 9:18-cv-80176-BB Document 471 Entered    {WITNESSNAME}                       Index: 27
                                                       on FLSD Docket 04/29/2020 Page    Court's.....initial
                                                                                             of 30
   C                 10/4 10/8 16/20 17/10 entry [1] 5/5        19/10           hang [2] 20/24 24/10
                                18/7 18/21 19/4             entry 106 [1] 5/5          FL [4] 2/4 2/7 2/10 2/13   happened [2] 16/25
    Court's... [2] 17/17 18/6
                                disclosures [5] 10/17       equivalent [2] 21/6        Flexner [1] 2/5            16/25
    courtroom [2] 14/17
                                14/6 15/2 18/25 23/25        21/18                     Floor [2] 2/15 2/18        happy [3] 11/15 21/10
     16/8
                                discovery [16] 1/10 3/4     ESQ [6] 2/2 2/5 2/8 2/11   FLORIDA [3] 1/1 1/7        21/24
    CPE [1] 1/17
                                3/4 4/4 4/21 8/22 11/6       2/14 2/17                  1/18                      harm [1] 16/22
    CRAIG [2] 1/6 3/3
                                12/10 17/20 17/21 17/24     essentially [3] 5/7 9/6    flows [1] 10/4             hate [1] 16/23
    create [2] 14/21 14/21
                                18/1 18/3 18/7 18/11         10/6                      folks [2] 18/19 21/22      haven't [1] 20/22
    creation [1] 18/10
                                25/3                        et [2] 1/3 16/9            foregoing [1] 25/10        having [2] 3/13 10/2
    credibility [1] 23/18
                                discuss [2] 14/18 21/1      et cetera [1] 16/9         forward [2] 10/6 19/23     headset [1] 3/12
    CRR [2] 1/17 25/17
                                dismiss [1] 24/5            even [6] 7/19 10/1 12/14   frame [1] 5/21             hear [6] 8/6 10/14 14/9
    currently [1] 23/24
                                district [7] 1/1 1/1 4/25    12/25 16/24 20/20         Franklin [4] 1/17 25/9     15/20 23/22 23/22
    cuts [1] 17/20
                                5/1 5/12 7/3 19/9           every [3] 13/2 13/2 13/5    25/16 25/17               heard [4] 15/25 18/12
    Cyrulnik [1] 2/2
                                docket [2] 5/5 10/17        everybody [1] 15/13        frankly [4] 9/2 10/3       18/16 20/15
    D                           document [2] 15/8 18/3      everyone [6] 3/2 4/3 4/9    14/18 15/4                hearing [21] 1/10 3/5
    danger [1] 13/18            documented [1] 17/1          4/10 13/6 24/5            Freedman [11] 2/2 2/2      3/13 5/8 6/18 11/9 19/15
    dangerous [1] 13/4          documents [1] 11/10         everyone's [2] 5/21         3/9 3/11 5/7 7/12 14/12   19/20 19/21 19/23 21/7
    date [1] 12/4               does [3] 7/18 15/6 18/25     21/18                      14/20 14/24 20/9 23/5     21/21 21/25 22/1 22/3
    Dated [1] 25/14             doesn't [2] 7/14 10/12      evidence [4] 11/6 13/17    Freedman's [2] 3/18        23/14 23/21 24/2 24/5
                                dog [3] 13/11 16/1 16/1      16/14 23/21                21/16                     24/14 25/3
    days [1] 18/11
                                doing [1] 23/12             evidentiary [2] 19/20      Friday [2] 12/8 17/21      heavy [1] 23/12
    de [2] 2/9 2/12
                                domain [1] 9/22              19/21                     front [1] 16/16            helpful [2] 4/22 5/18
    deal [1] 18/9
                                don't [14] 3/12 5/13        exact [1] 12/4             full [1] 19/15             here [10] 3/4 5/8 5/24
    death [1] 16/13
                                5/18 12/4 16/23 17/11       exactly [3] 7/5 11/3       full-blown [1] 19/15       7/11 10/13 11/20 13/11
    decide [2] 9/1 16/7
                                17/18 18/13 19/18 21/5       18/16                     functional [2] 21/6        13/18 19/17 20/25
    decided [1] 12/7
                                22/6 22/13 23/3 23/4        example [3] 13/1 17/19      21/17                     Here's [2] 18/18 21/4
    decision [1] 10/11
                                done [1] 20/25               18/2                      further [2] 9/20 16/18     hey [1] 10/9
    deep [1] 9/9
                                down [3] 10/10 16/7         excerpts [1] 8/19          furtherance [1] 10/22      Hold [1] 24/6
    defendant [3] 1/7 2/8
                                17/4                        exchanged [2] 10/21        future [2] 11/4 11/5       honest [1] 23/1
    19/13
                                Dr. [12] 3/3 3/21 3/23       11/6                                                 Honestly [1] 22/11
    defense [3] 3/3 14/18                                                              G
                                3/25 7/10 7/20 7/21 7/24    exhibit [1] 15/15                                     Honor [27]
    15/9
                                8/5 8/11 19/17 19/21        expect [1] 16/19       Gables [1] 2/10                HONORABLE [1] 1/11
    depo [2] 12/8 16/8
                                Dr. Craig [1] 3/3           expectation [1] 19/10  gay [1] 23/12                  hours [1] 6/10
    deponent [19] 4/11 4/12
                                Dr. Wright [11] 3/21        expert [1] 23/8        genuinely [1] 16/20            hunt [2] 13/11 16/1
    4/19 6/17 6/21 7/8 7/10
                                3/23 3/25 7/10 7/20 7/21    expression [1] 15/25   germane [2] 4/6 14/25
    7/14 7/17 8/18 9/14                                                                                           I
                                7/24 8/5 8/11 19/17         extensions [1] 17/21   gets [1] 15/14
    11/22 13/22 13/25 14/8
                                19/21                       extent [1] 23/24       give [3] 8/15 17/19            I'd [7] 4/9 4/10 20/24
    16/21 18/20 18/23 18/23
                                drafts [1] 12/5             extortion [1] 16/24     19/23                          21/24 23/15 23/20 24/10
    deponent's [9] 7/21 7/22
                                dramatic [2] 16/13          extremely [2] 14/15    given [1] 7/6                  I'll [7] 13/18 15/15
    9/24 9/25 10/2 10/5 11/1
                                16/24                        14/15                 giving [1] 19/8                 21/13 21/14 21/16 21/21
    14/19 15/10
                                drop [1] 3/17               eyes [2] 7/19 8/3      Glaser [19] 2/14 4/14           24/12
    deposition [6] 5/3 7/7
                                due [3] 12/3 12/6 12/9                              4/16 6/16 6/24 8/1 8/2        I'm [33]
    8/16 8/18 14/4 19/11                                 F
                                during [1] 8/18                                     14/9 15/20 15/22 20/13        I've [4] 17/12 18/12 21/2
    depositions [1] 23/9
                                                         facing [1] 17/20           20/17 20/21 21/4 21/20         21/9
    des [1] 13/17               E                        fact [8] 9/7 9/11 9/13     22/4 22/6 22/9 23/11          identified [1] 13/6
    designate [1] 14/6
                                e-mail [5] 1/19 15/8      9/16 9/20 10/18 12/9     Glaser's [1] 21/17             identifies [1] 14/7
    designated [4] 7/9 11/11
                                 20/18 20/25 21/19        16/1                     GlaserWeil [2] 2/14            identify [2] 8/17 14/1
    14/4 15/2
                                early [2] 3/18 6/10      fair [1] 19/18             2/17                          identity [15] 4/9 5/3 6/4
    designating [4] 12/22
                                East [2] 22/16 22/24     family [1] 16/21          going [24] 6/1 7/4 10/5         6/9 7/7 7/10 7/22 7/23
    18/21 19/7 23/25
                                edge [1] 14/8            far [2] 16/4 17/9          10/5 11/7 11/9 11/10           7/25 8/14 9/6 11/22 13/2
    designation [12] 7/6
                                effect [1] 21/15         fear [1] 17/9              12/7 12/10 12/12 12/16         13/24 19/11
    7/19 8/4 8/21 11/13
                                effort [1] 8/4           February [1] 6/22          13/22 14/22 14/22 18/18       imaginary [1] 17/1
    11/14 13/24 19/1 19/3
                                egregious [1] 15/5       February 22 [1] 6/22       18/19 20/16 22/20 23/16       imminent [1] 12/16
    19/15 19/18 19/22
                                either [9] 4/11 6/16 7/8 feeling [1] 22/4           23/17 23/21 23/22 24/3        imminently [1] 12/6
    designations [1] 5/15
                                 8/17 11/8 12/18 17/5    few [1] 5/11               24/4                          inappropriate [1] 9/10
    desire [1] 16/2
                                 18/22 19/5              figure [3] 11/15 18/9     gone [1] 24/13                 include [1] 4/8
    determine [2] 15/15
                                Eleventh [3] 4/5 10/23    24/7                     good [10] 3/2 3/8 3/16         including [3] 6/6 13/5
    21/13
                                 10/24                   file [1] 14/7              3/22 3/24 4/1 4/14 4/16        24/5
    Devin [1] 2/2
                                else [1] 3/15            filed [3] 4/24 8/13 10/17 4/17 4/18                      indeed [2] 16/7 16/25
    DIGITAL [1] 25/12
                                emergency [3] 17/24      filing [1] 10/18          Googled [2] 9/24 17/2          indicated [1] 17/2
    direct [1] 4/10
                                 18/3 18/15              final [1] 17/15           got [1] 23/8                   informant [1] 9/8
    directed [2] 7/14 17/7
                                end [2] 17/3 18/11       finally [1] 17/4          grant [2] 21/4 21/16           information [7] 4/6 7/20
    disagree [2] 6/12 10/24
                                enter [1] 21/15          findings [1] 23/18        guess [4] 8/10 11/17            8/23 9/11 9/22 10/21
    disclosed [3] 11/6 11/11
                                entered [5] 4/25 5/5     fine [3] 3/19 6/15 20/12 11/20 18/19                      17/8
    16/6
                                 5/12 7/2 13/10          fingertips [1] 12/4                                      initial [6] 10/17 14/6
    disclosure [14] 5/12 6/9
                                entitled [1] 25/12       first [4] 8/3 12/19 19/6 H                                15/2 18/21 18/24 23/25
    6/20 8/22 9/3 9/4 9/5
                                                                                   handling [1] 3/18

                                                                                                                                   {DATE}
Case 9:18-cv-80176-BB Document 471 Entered       {WITNESSNAME}
                                                          on FLSD Docket 04/29/2020Index:
                                                                                      Pageinordinate..proposal
                                                                                              28 of 30
   I                let [17] 3/6 3/7 4/3 4/12 motions [1] 11/8    nobody [1] 14/7   paragraph [1] 9/21
                                  5/5 5/23 6/25 7/16 8/9     Mr [11] 3/11 3/18 3/19 none [2] 12/23 25/6            paragraph 6 [1] 9/21
    inordinate [1] 23/8
                                  8/10 10/14 14/9 14/24      5/7 7/12 12/1 14/20       noon [4] 22/14 22/16        participate [1] 6/12
    instance [1] 19/11
                                  15/19 17/14 17/19 24/7     14/24 20/9 21/16 23/5      22/16 22/18                parties [6] 3/6 10/22
    instead [1] 18/10
                                 let's [4] 13/21 21/3 21/3   Mr. [22] 3/9 3/24 4/20 note [1] 7/5                   11/7 21/25 23/15 23/20
    introduce [2] 8/19 13/16
                                  21/20                      5/23 6/16 8/1 8/24 13/6 nothing [3] 10/1 10/12        parties' [1] 21/16
    invoke [1] 18/24
                                 level [3] 7/5 7/18 19/8     13/13 14/9 14/12 15/20 17/13                          party [26]
    invoking [2] 18/20 19/1
                                 liberty [1] 17/25           17/12 17/15 19/24 22/4 notice [1] 19/19               party's [1] 20/8
    involved [1] 13/4
                                 lifting [1] 23/12           22/10 22/23 23/5 23/9     noticed [1] 12/8            Patricia [1] 2/14
    involving [1] 22/1
                                 line [1] 10/10              23/10 23/12               Nowadays [1] 22/25          Patty [4] 4/14 15/22
    IRA [2] 1/3 3/3
                                 literally [1] 17/7          Mr. Brenner [2] 23/5      number [2] 3/3 12/2         20/13 22/6
    isn't [1] 18/6
                                 litigation [1] 7/23         23/9                      number one [1] 12/2         people [3] 7/22 13/4
    issue [13] 5/2 5/10 5/15
                                 little [3] 3/12 3/13 3/18   Mr. Buckner [9] 4/20                                  24/13
     6/13 7/11 8/8 8/10 9/15                                                           O
                                 LLP [3] 2/2 2/8 2/11        6/16 8/1 14/9 15/20                                   people's [1] 16/15
     14/3 15/1 15/11 15/20
                                 local [1] 10/18             17/12 22/4 22/10 23/12 o'clock [3] 22/12 22/21        person [3] 13/2 13/5
     18/16
                                 logical [1] 16/5            Mr. Freedman [2] 3/9       22/24                      14/1
    issues [3] 8/14 16/9
                                 long [2] 7/22 15/13         14/12                     o'clock's [1] 22/22         person's [4] 6/9 7/23
     16/10
                                 longstanding [1] 12/20      Mr. Rivero [7] 3/24       objection [3] 7/24 22/23    7/24 10/10
    it's [10] 5/9 7/3 8/13 9/4
                                 looked [1] 20/20            5/23 8/24 13/13 17/15      24/2                       phones [1] 24/11
     12/16 15/4 16/25 19/18
                                 looking [1] 15/9            19/24 22/23               obtain [2] 11/13 17/8       place [1] 10/21
     21/1 22/12
                                 Los [4] 2/16 2/19 19/9      Mr. Roche [1] 23/10       obviously [3] 7/3 15/9      placed [1] 21/14
    itself [2] 16/14 17/3
                                  22/18                      Mr. Wright's [1] 13/6      23/16                      plaintiff [8] 2/2 7/9 7/14
    J                            lot [2] 11/5 17/11          Ms. [25] 4/1 4/16 5/23 occurring [2] 16/15            18/22 18/22 18/25 18/25
                                                             6/1 6/16 6/24 8/1 8/2      16/15                      19/7
    joint [1] 4/21               M                           8/24 11/19 11/24 12/12 off [3] 3/18 12/7 17/21        plaintiff's [1] 6/20
    judge [25] 1/12 5/1 6/1
                                 magistrate [2] 1/12 19/9    12/23 13/5 14/9 15/20     offer [1] 22/20             plaintiffs [7] 1/4 3/7 3/9
     6/6 6/7 11/8 12/2 12/6
                                 mail [5] 1/19 15/8 20/18    17/14 20/17 20/21 21/4 Official [1] 1/17              3/15 3/17 17/22 18/10
     12/10 12/17 12/19 12/24
                                 20/25 21/19                 21/17 21/20 22/4 22/9     Oh [1] 22/20                pleading [2] 14/2 14/7
     13/3 13/7 13/12 17/16
                                 maintained [2] 9/17         23/11                     okay [13] 3/21 5/17 6/15    pleadings [2] 4/24 8/12
     18/1 18/4 18/13 18/16
                                 10/7                        Ms. Glaser [14] 4/16       7/16 8/7 8/7 8/9 13/8      please [6] 4/10 17/12
     19/9 19/25 19/25 20/1
                                 making [2] 20/10 23/17      6/16 6/24 8/1 8/2 14/9     15/6 15/18 17/14 18/18     20/14 20/25 20/25 24/11
     22/25
                                 manufactured [1] 16/10      15/20 20/17 20/21 21/4 23/3                           pleasure [1] 19/24
    judgment [1] 11/8
                                 Markoe [11] 2/11 3/25       21/20 22/4 22/9 23/11     once [2] 15/15 21/18        plenty [1] 16/16
    judgments [3] 12/3 12/5
                                 4/1 5/23 6/1 8/24 11/19     Ms. Glaser's [1] 21/17 one [7] 6/6 6/25 7/5 7/18      point [5] 11/4 11/5
     12/9
                                 11/24 12/12 12/23 17/14     Ms. Markoe [9] 4/1 5/23 12/2 18/20 20/15              12/11 12/17 13/25
    juncture [1] 16/17
                                 material [1] 9/14           6/1 8/24 11/19 11/24      ones [1] 17/1               Ponce [2] 2/9 2/12
    just [12] 3/11 5/5 6/7
                                 materials [1] 8/9           12/12 12/23 17/14         only [12] 6/2 7/19 8/4      position [3] 5/20 7/15
     6/13 9/4 11/15 12/6
                                 matter [8] 9/5 12/3         Ms. Watts [1] 13/5         10/22 12/8 13/10 13/25     7/21
     13/19 14/14 20/15 20/19
                                 12/12 12/14 17/17 17/25     much [2] 4/23 7/4          17/7 17/9 18/5 20/23       positions [1] 5/21
     21/11
                                 21/10 25/13                 murder [1] 16/24           21/5                       practical [3] 9/5 12/2
    K                            Maybe [1] 3/13              murders [1] 17/2          open [4] 4/5 21/23 22/14    12/14
                                 me [31]                     myself [2] 23/9 24/6       23/1                       practice [1] 12/18
    kept [1] 6/4
    kick [1] 14/17               mean [2] 10/16 14/25                                  operative [1] 9/9           preclude [1] 23/25
                                 meaning [1] 7/19            N                         opportunity [1] 15/23       prefer [1] 22/11
    kidding [1] 16/11
    kidnapping [1] 16/23         meantime [3] 15/19          name [14] 9/3 9/12 9/15 opposed [2] 17/21 22/1        preferable [2] 22/2
                                 15/19 20/10                 9/24 10/2 10/3 10/5 10/7 opposing [1] 19/17           23/18
    KLEIMAN [2] 1/3 3/3
    know [13] 3/12 5/18          member [1] 24/10            10/10 10/13 11/1 16/6     order [25] 3/1 4/25 5/5     prejudice [2] 17/5 24/2
    7/10 7/20 7/21 7/23 9/2      memorandum [1] 4/22         16/18 18/1                 5/12 6/10 6/11 6/22 7/2    preliminary [1] 6/25
    11/1 11/22 12/4 17/18        Merit [1] 25/9              naming [1] 18/10           7/18 8/21 9/18 9/20 9/21   prem [1] 10/16
    22/13 24/12                  merits [7] 12/13 13/18      narrower [1] 5/9           10/20 11/12 13/9 15/5      premature [1] 8/13
                                 13/19 13/20 15/6 18/13      need [8] 3/20 10/9 14/17 16/19 17/6 18/21 18/24       presented [1] 5/16
    knowing [1] 7/24
                                 19/15                       17/23 18/13 21/25 23/22 19/9 19/16 21/15 24/1         presently [1] 5/16
    L                            Mestre [2] 2/8 2/11         23/22                     orders [1] 22/7             pressured [1] 12/11
    last [1] 12/9                Miami [3] 2/4 2/7 2/13      neither [1] 19/19         otherwise [1] 16/5          pretty [1] 15/5
    late [3] 4/22 6/8 22/14      microphone [1] 3/14         never [3] 13/3 16/25      ought [4] 7/6 7/6 13/20     prevented [1] 6/5
    later [2] 12/16 21/22        mine [1] 23/2               18/12                      15/16                      prior [1] 14/2
    law [5] 4/5 9/18 10/23       minutes [1] 12/3            new [1] 24/7              our [5] 6/2 6/8 8/3 10/18   privacy [1] 16/10
     10/24 12/18                 moment [1] 20/15            next [7] 12/8 17/21        17/9                       procedure [1] 11/12
    lawyer [1] 15/13             Monday [2] 19/14 19/23      19/14 21/21 21/24 23/9 outside [2] 7/23 21/7          proceeding [8] 4/4 4/5
    lawyers [1] 21/11            monologue [1] 11/19         24/3                      override [1] 11/14          6/5 8/18 9/8 9/16 10/10
    least [6] 4/8 7/6 10/25      morning [13] 3/2 3/8        no [22] 1/2 4/7 5/14 5/14 overrule [2] 10/10 24/1     21/13
     16/19 19/10 19/20           3/16 3/22 3/24 4/1 4/14     5/15 7/24 8/16 9/17       overturn [1] 10/11          proceedings [3] 1/10
    leave [2] 3/19 24/11         4/16 4/17 4/18 5/8 6/10     10/25 12/17 12/25 13/7 own [1] 10/11                  12/21 25/12
    left [1] 17/12               22/12                       13/24 16/1 16/1 16/2                                  prohibits [3] 8/22 10/18
                                 motion [3] 8/19 23/24       16/4 17/4 18/14 18/16     P                           19/6
    legal [2] 11/21 18/17
                                 23/25                       22/20 22/25               Page [1] 1/15               proposal [1] 21/20
    Leon [2] 2/9 2/12
                                                                                       Palm [2] 1/7 1/18

                                                                                                                                     {DATE}
                                        {WITNESSNAME}
Case 9:18-cv-80176-BB Document 471 Entered      on FLSD Docket 04/29/2020Index:
                                                                             Pageprotective..whether
                                                                                     29 of 30
   P                respond [1] 8/25 17/5 19/19         take [2] 7/14 20/25 17/14 20/16 21/20
                              revealed [1] 9/14             sidebar [3] 14/21 21/6 taken [1] 5/14                  Two [1] 16/4
    protective [1] 17/6
                              revelation [1] 6/5             21/18                     talk [4] 7/4 20/7 22/8      typically [1] 17/6
    provided [1] 4/23
                              reverberations [1] 9/4        simply [5] 5/10 8/13        23/20
    public [19] 4/6 4/7 6/5                                                                                        U
                              review [1] 21/18               12/25 13/7 17/2           talking [2] 9/5 18/7
    8/16 8/22 9/7 9/16 9/22
                              reviewed [1] 4/23             sing [1] 13/2              TELEPHONIC [2] 1/10         under [10] 4/4 5/4 7/2
    10/17 10/25 11/21 11/22
                              Richard [2] 2/17 4/18         single [1] 13/2             25/3                       7/3 11/12 17/24 19/16
    12/21 14/17 19/6 21/7
                              right [26]                    sit [1] 11/20              tell [1] 16/4               21/14 24/1 24/14
    21/14 24/6 24/10
                              rights [2] 6/8 6/14           situation [3] 11/2 17/20 testimony [7] 5/3 5/14        undercover [1] 9/8
    publicly [1] 16/18
                              ripe [2] 8/20 17/18            18/9                       8/15 8/19 14/4 16/8        understand [10] 5/2
    purported [3] 9/7 13/1
                              risk [1] 16/22                situations [1] 17/7         23/17                      5/20 6/15 6/19 13/13
    13/10
                              risks [1] 17/1                slightly [1] 5/9           thank [6] 3/10 4/20 4/23    13/20 15/11 16/9 17/17
    purposes [2] 10/8 17/8
                              Rivero [11] 2/8 2/8 2/11      small [1] 16/17             6/24 15/23 22/18           18/5
    pursuant [1] 6/21
                               3/23 3/24 5/23 8/24          someone [3] 9/3 18/10 that's [22] 3/19 5/7 5/18        unheard [1] 18/11
    put [2] 3/13 13/21
                               13/13 17/15 19/24 22/23       23/10                      5/20 5/21 6/13 6/15 7/13   UNITED [2] 1/1 1/12
    putting [1] 12/7
                              RMR [2] 1/17 25/17            something [5] 5/13 12/7 8/8 8/12 11/2 11/2 11/6        unless [1] 10/24
    Q                         road [1] 16/7                  14/14 14/18 18/8           12/7 12/9 13/9 14/8        unreasonable [1] 16/22
                                             2/2 23/10      sorry [4] 6/23 14/13        14/22 14/22 14/24 20/12    unto [1] 16/14
    question [4] 6/25 11/20 Roche [2]
                              room [1] 14/21                 22/18 23/5                 23/24                      unusual [1] 6/3
     12/14 13/4
                              rule [17] 5/11 5/11 6/20      sort [1] 14/1              theft [2] 16/15 16/22       upholds [1] 10/6
    questions [2] 6/3 10/15
                               8/20 9/3 9/4 9/5 10/4        sound [1] 16/23            there's [12] 5/15 7/24      us [1] 22/15
    quickly [1] 6/7
                               10/8 10/16 10/16 10/18       South [1] 2/3               8/25 10/12 10/20 11/5      used [3] 10/22 16/8
    quite [1] 23/1
                               11/15 14/6 17/18 18/6        Southeast [1] 2/6           12/25 13/18 16/4 16/16     16/18
    quote [2] 17/2 17/3
                               19/4                         SOUTHERN [1] 1/1            18/14 19/4
    R                         ruling [3] 16/17 21/10        speak [1] 17/12            thing [1] 13/25             V
                               23/23                        speaking [2] 7/17 12/5 things [1] 6/13                 vehemently [1] 6/12
    raised [2] 6/3 15/21
                              rulings    [2] 4/7 11/10      speaks [1] 17/3            think [17] 5/9 5/10 5/13    versus [1] 3/3
    raising [1] 20/6
                              run  [1]    12/10             specific [3] 12/22 13/18 7/13 9/2 10/24 12/15          very [7] 4/22 4/23 6/7
    Re [1] 6/20
                                                             15/1                       14/8 15/10 15/25 16/16      8/7 12/20 16/17 17/6
    read [1] 8/9              S                             specifically [2] 7/17       16/19 17/11 20/2 20/3      video [4] 22/1 22/3
    real [4] 16/10 16/21 17/1
                              safety [2] 16/10 16/22         9/21                       23/16 24/9                  23/16 23/18
     18/4
                              same [1] 18/16                spoken [1] 20/8            thinking [1] 17/16          view [4] 5/24 6/2 6/17
    really [1] 8/25
                              say [4] 10/9 11/3 17/12       standard [1] 13/9          third [24] 2/14 4/9 4/10     7/22
    Realtime [1] 25/10
                               21/1                         standing [2] 14/8 18/24 4/11 4/12 4/15 4/19 5/3        views [1] 13/23
    reason [2] 16/5 19/5
                              saying    [3] 12/15 18/5      start [4] 3/6 3/7 5/6       6/17 6/20 7/8 7/14 7/16    violent [1] 16/14
    received [2] 4/21 20/19
                               18/6                          10/16                      14/19 15/10 16/2 16/6      volume [1] 3/11
    recess [1] 24/5
                              says [1] 9/21                 STATES [2] 1/1 1/12         16/21 18/1 18/3 18/19      volunteer [1] 15/25
    record [7] 4/3 4/4 19/2
     21/7 21/8 21/12 21/12    scared [1] 16/13              status [1] 3/4              18/22 18/23 20/8
                              schedule [7] 19/14 21/10      stay [1] 24/12             those [6] 6/12 6/14         W
    recorded [1] 14/22
                               21/22 21/23 21/23 22/25      Stephen [4] 1/17 25/9       12/23 12/23 13/15 16/9     want [5] 11/7 15/24 16/3
    RECORDING [1] 25/12
                               23/14                         25/16 25/17               three [1] 12/3              20/12 23/13
    refer [1] 4/10
                              Schiller    [1] 2/5           still [1] 14/3             throat [1] 9/9              wants [2] 8/17 19/22
    regard [1] 10/2
                              scope   [5]   5/8 5/24 6/17   stipulated [1] 6/22        timing [1] 22/8             wasn't [1] 7/1
    regarding [1] 10/2
                               6/19 23/21                   Street [2] 1/18 2/6        today [11] 5/25 6/13        Watts [1] 13/5
    Registered [1] 25/9
                              seal [6] 7/2 7/4 14/16        strong [1] 12/20            7/11 9/1 11/4 11/16        we'd [1] 12/6
    REINHART [1] 1/11
                               17/24 21/14 24/14            struggling [3] 11/3         11/20 13/20 19/2 19/19     we'll [6] 20/9 21/11 22/7
    relate [1] 5/2
                              sealed   [1] 15/16             11/15 13/19                19/23                      23/7 23/14 23/19
    relates [2] 5/13 7/5
                              sealing    [1] 16/8           subject [1] 16/21          today's [1] 13/14           we're [10] 3/4 6/8 6/13
    relatively [1] 23/1
                              second    [2]   13/22 21/6    subjects [1] 17/18         told [1] 8/5                11/9 12/10 12/15 20/9
    released [1] 21/13
                              secret   [1]   6/4            submit [1] 15/14           too [2] 7/4 23/2            20/25 23/16 24/2
    relief [1] 17/24
                              security [2] 13/1 13/11       submitted [1] 8/10         Tower [1] 2/6               we've [3] 8/5 20/8 23/8
    remain [1] 10/3
                              seeking [1] 17/24             subpoenaed [1] 16/2        transcribed [1] 24/14       week [5] 6/9 12/8 12/16
    remind [1] 4/3
                              seems [4] 10/23 13/21         substance [1] 6/2          transcript [2] 1/10         19/14 23/9
    remove [1] 24/9
                               13/21 13/23                  substantiate [1] 13/17      25/11                      well [10] 4/25 5/20 8/6
    repeatedly [2] 17/22
                              seen [1] 21/2                 substantive [1] 4/7        treated [2] 6/21 19/12      8/7 9/2 13/5 14/20 17/23
     17/22
                              sense [1] 10/12               such [2] 18/2 18/12        trial [2] 8/19 11/8         21/3 22/9
    reporter [5] 1/17 1/17
                              sensitive [1] 14/15           Suite [4] 2/3 2/6 2/9 2/12 trouble [1] 3/13            West [2] 1/7 1/18
     24/15 25/9 25/10
                              sensitivity [1] 19/12         summary [4] 11/8 12/3 truth [1] 12/12                  what's [5] 5/23 5/24
    request [7] 6/3 6/4 10/7
                                            18/1 18/2                                                              6/17 19/24 22/4
     18/12 21/4 21/17 21/17 serve [2]                        12/5 12/9                 try [3] 13/17 13/17 20/9
                              set [1]   21/24               sure [4] 18/23 20/5        trying [4] 5/21 9/7 15/1    whatever [3] 14/24
    requested [1] 7/7
                              SFranklinUSDC [1]              20/22 23/13                18/8                       21/24 22/7
    require [1] 10/1
                               1/19                         suspect [1] 23/11          Tuesday [9] 19/14 19/23     whatsoever [1] 16/1
    requirement [3] 12/20
                              shall [1] 9/22                sustained [1] 19/16         20/2 21/21 21/24 22/9      where [5] 9/13 11/9
     12/20 18/6
                              should    [6] 7/9 15/2 16/6                               22/24 23/6 24/3            17/17 17/20 21/6
    reserving [2] 6/8 6/14                                  T
                               19/16   21/13   21/14                                   turn [10] 3/11 5/23 7/16    Whereas [1] 12/12
    resolve [3] 15/1 19/19
                              side [5] 8/5 13/16 17/4       table [1] 6/8               8/10 9/7 13/22 14/9        whether [8] 8/25 11/10
     20/10
                                                                                                                   15/2 15/16 19/15 21/13

                                                                                                                                    {DATE}
                                     {WITNESSNAME}
Case 9:18-cv-80176-BB Document 471 Entered  on FLSD Docket 04/29/2020Index:
                                                                        Pagewhether.....Zaharah
                                                                               30 of 30
   W
    whether... [2] 21/14
    23/16
    who's [3] 15/13 24/9
    24/10
    Whoever [1] 18/22
    whole [1] 11/5
    why [7] 5/21 11/2 11/16
    13/20 16/5 23/3 23/3
    wide [1] 21/23
    wife [1] 13/6
    without [4] 7/17 14/2
    16/18 24/2
    witness [12] 2/14 4/15
    6/4 8/15 8/15 9/6 9/7
    9/16 16/2 17/25 23/17
    23/18
    witness' [1] 16/6
    won't [1] 13/11
    words [1] 5/11
    work [4] 14/23 22/9
    22/15 23/7
    working [1] 18/10
    world [2] 16/13 16/13
    WRIGHT [13] 1/6 3/4
    3/21 3/23 3/25 7/10 7/20
    7/21 7/24 8/5 8/11 19/17
    19/21
    Wright's [1] 13/6
    written [1] 17/24
    Y
    yeah [3] 22/20 23/2 24/9
    years [1] 18/12
    yes [6] 6/1 12/1 15/4
    15/17 20/14 22/12
    yesterday [2] 4/22 6/9
    yet [2] 4/6 5/15
    you'll [1] 13/15
    you're [2] 9/5 23/13
    yourself [1] 10/11
    yourselves [1] 23/15
    Z
    Zaharah [2] 2/11 3/25




                                                                                         {DATE}
